Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 18, drawn to a naturally hydrogen-oxidizing bacterium which is genetically modified to produce lactate from CO2, wherein said bacterium is overexpressing a gene encoding an L- lactate dehydrogenase optionally further comprising an inhibition of a gene encoding a D-lactate dehydrogenase.
Group II, claim(s) 5, drawn to a naturally hydrogen-oxidizing bacterium which is genetically modified to produce lactate from CO2, wherein said bacterium is overexpressing a gene encoding a D- lactate dehydrogenase optionally further comprising an inhibition of a gene encoding an L-lactate dehydrogenase.

Group III, claim(s) 6-11and 19, drawn to the modified bacterium of Group I further genetically modified to inhibit one pyruvate degradation pathway competing with the lactate synthesis pathway.
Group IV, claims 13-15, drawn to a process for producing lactate utilizing the modified bacterium of Group I.
Group V, claims 16-17, drawn to a process for producing lactate utilizing the modified bacterium of Group III.
 	The groups of inventions listed as I-V above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the inventions of groups I-IV share a common special technical feature of a naturally hydrogen-oxidizing bacterium which is genetically modified to produce lactate from CO2, wherein said bacterium is overexpressing a gene encoding a lactate dehydrogenase
 (or a method of use thereof).  However, said special technical feature has already been taught by Angermayr et al., (Applied and Environmental Microbiology, 78(19), 7098-7106, 2012, cited in the IDS) before the effective filing of this application.	Therefore, the unity of invention is lacking and the claims are restricted as shown above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of separate structure are as follows: 



2) a modified bacterium wherein a gene encoding acetyl-CoA reductase is inhibited.
3) a modified bacterium wherein a gene encoding a poly (3-hydroxybutyrate) synthase is inhibited.
4) a modified bacterium wherein a gene encoding a phosphoenolpyruvate synthase is inhibited.
5) a modified bacterium wherein a gene encoding pyruvate carboxylase is inhibited, 
6) a modified bacterium wherein a single gene involved in conversion of acetyl-CoA to acetate is inhibited and 
7) a modified bacterium wherein a single gene involved in conversion of acetyl-CoA to acetate is inhibited, and 
8) a modified bacterium wherein a single gene involved in conversion of acetyl-CoA to acetate and acetaldehyde is inhibited.
Applicant when electing the inventions of Group III (or a method of use thereof, namely invention V) is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656